PER CURIAM.
This matter is before the Court on Petition for Approval of Respondent’s Conditional Guilty Plea for Consent Judgment and Entry of Final Order of Discipline to violations of Florida Bar Code of Professional Responsibility, Disciplinary Rules 1-102(A)(4), 1-102(A)(6), 9-102(A) and Florida Bar Integration Rule, article XI, Rule 11.-02(4). We approve the Petition, and we hereby suspend Respondent, Bernard R.Young, for a period of ninety days effective March 3, 1984, thereby giving respondent thirty (30) days to close out his practice and take the necessary steps to protect his clients. Respondent shall not accept any new business. Respondent is placed on probation for a period of two years with his trust account being audited every four months at his own expense. The reports of each audit shall be delivered to the Miami office of The Florida Bar in a timely manner.
Costs in the amount of $661.47 are hereby taxed against the respondent.
It is so ordered.
BOYD, Acting C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.